Citation Nr: 1729113	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran died in June 2012 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  

In February 2016, the appellant testified at a videoconference hearing at VA's Regional Office (RO) in Houston, Texas, (the RO having jurisdiction over the claims file) before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  A copy of the hearing transcript is of record.  Following the hearing, the appellant presented additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ), received at the RO in April 2016.  

In June 2016, the Board requested an outside medical opinion due to the complicated medical nature of the case.  The opinion was obtained in June 2016, and the appellant was provided with a copy of the medical opinion.  

The appellant subsequently submitted additional evidence and argument in support of the claim.  Thus, to afford the appellant adequate due process, the Board requested a supplemental outside opinion in November 2016 to address additional questions raised by the record.  The opinion was obtained in February 2017 and the appellant was provided with a copy of the opinion and an opportunity to respond.  In March 2017 correspondence, the appellant indicated that she had no additional evidence or argument to submit.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in June 2012; his immediate cause of death was congestive heart failure due to valvular heart disease, due to, or as a consequence of, pulmonary hypertension; there were no additional underlying causes of death or significant conditions contributing to death listed on the death certificate.  

2.  During the Veteran's lifetime, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange, but the Veteran did not have a diagnosis of ischemic heart disease.

4.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's service-connected PTSD, as likely as not, contributed substantially to the Veteran's death-causing cardiovascular events.  




CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been more nearly approximated.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran's in-service herbicide exposure and service-connected PTSD caused, or at the very least, substantially contributed to, the death of the Veteran.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312(a).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.310.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In this case, the Veteran's Certificate of Death indicates that the Veteran died in June 2012; his immediate cause of death was congestive heart failure due to valvular heart disease, due to, or as a consequence of, pulmonary hypertension; there were no additional underlying causes of death or significant conditions contributing to death listed on the death certificate.  

During the Veteran's lifetime, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  

Certain chronic diseases, such as valvular heart disease, for example, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Valvular heart disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is undisputed that the Veteran's fatal congestive heart failure, valvular heart disease, and pulmonary hypertension had their onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  Accordingly, service connection for valvular heart disease on a presumptive basis under 38 C.F.R. § 3.309(a) for chronic disease, is not warranted.  

However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's active service included service in the Republic of Vietnam; he is therefore presumed to have been exposed to Agent Orange during service.  

The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The diseases presumed to be caused by herbicide exposure include amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft- tissue sarcoma.  38 C.F.R. § 3.309(e).  

According to Note 2 under 38 C.F.R. § 3.309(e) the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

In this case, the evidence shows that the Veteran had service in Vietnam during the Vietnam era, and therefore exposure to in-service herbicides is presumed.  The appellant asserts that the Veteran's death-causing heart conditions included ischemic heart disease, in the form of coronary artery disease.  As such, the appellant asserts that the Veteran's heart condition should be presumptively service-connected due to Agent Orange exposure; and, that the Veteran died of a service-connected disability.  

First, although the appellant believes that the Veteran's death-causing congestive heart failure, valvular heart disease, and pulmonary hypertension included coronary artery disease/IHD and/or are otherwise related to in-service Agent Orange exposure, she does not possess the requisite medical expertise to provide a competent medical opinion as to causation in this case.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the causation of congestive heart failure, valvular heart disease and/or pulmonary hypertension falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, her statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Regarding the issue of whether the Veteran has a diagnosis of coronary artery disease, the appellant submitted private treatment records showing a diagnosis of non-obstructive coronary artery disease (CAD).  The appellant provided medical statements dated January 2013 and December 2013 from the Veteran's cardiologist indicating that the Veteran's overall heart condition included non-obstructive CAD, but a functional test showed no evidence of ischemia; thus, while there was evidence of CAD, the Veteran's cardiologist explained that there was no evidence that it was contributing to his medical problems.  However, the private cardiologist also stated, in a subsequent statement received at the RO in March 2016, that the Veteran initially presented with bradycardia due to heart block and required a pacemaker, and that was followed by additional diagnoses of aortic valve disease, CAD, cardiomyopathy, and finally CHF.  The cardiologist found that all of the Veteran's cardiac diagnoses were related to one another.  

Based on the above findings, it was not altogether clear as to whether the Veteran's CAD, which is presumed to be due to the Veteran's in-service herbicide exposure unless there exists affirmative evidence to the contrary, could be satisfactorily disassociated from his other heart conditions which ultimately led to his death.  

Also, the appellant raised another theory of entitlement to service connection for the cause of the Veteran's death.  In the alternative, the appellant believes that her husband's death-causing CHF, valvular heart disease and pulmonary hypertension were aggravated by his service-connected PTSD, and therefore believes that the PTSD was a contributory cause of death.  In the March 2016 statement referred to above, the Veteran's cardiologist opined that it was easy for him to see how the Veteran's PTSD could have predisposed the Veteran to his overall heart condition, aggravated that condition, and accelerated its course.  

In June 2016, the Board obtained an outside medical opinion from Dr. A.R.  Dr. A.R. explained that the Veteran's "CAD" did not meet the criteria for IHD as it is generally understood by clinicians, as the non-obstructing CAD would not have affected LV systolic or diastolic function and consequently would not have caused or contributed to CHF.  Likewise, Dr. A.R found that the Veteran's CAD would not have caused or contributed to the aortic valve disease or pulmonary hypertension.  Further, given the type of non-obstructive CAD diagnosed, Dr. A.R. opined that it would have had no causal connection to the Veteran's death-causing CHF, valvular heart disease or pulmonary hypertension.  

Dr. A.R. also noted, essentially, that the studies relied upon by the appellant to show a relationship between the Veteran's CAD and PTSD refer to the type of CAD that is different from the Veteran's non-obstructive CAD.  Dr. A.R. also found it speculative to provide an opinion on whether the Veteran's PTSD was a contributory cause of death by way of lending to the production of death or accelerating death.  Dr. A.R. did note that the state of mental health and emotional well-being has been repeatedly suggested in clinical and lay literature to have an effect on clinical outcomes in a variety of diseases; however, because Dr. A.R. found the available clinical records inadequate to support a contention of "synergy," he concluded that a relationship between the Veteran's PTSD and his death-causing cardiac conditions was less likely than not.  

Although Dr. A.R. noted in his June 2016 opinion that he reviewed all relevant documents in the claims file contained in VBMS, he indicated that available clinical records "are not as detailed as I would like about the veteran's several cardiology problems."  A review of the record, which includes additional pertinent medical and other records located in the Veteran's Virtual VA file, that are not found in VBMS, suggests that Dr. A.R. did not have access to the entire medical record.  

Moreover, in response to the June 2016 opinion, the appellant submitted additional evidence to support her contentions.  First, the appellant provided lay evidence as to the severity of the Veteran's PTSD prior to his death.  She asserts that his PTSD symptoms were more severe than what the 70 percent rating represents.  She asserts that the Veteran suffered from sleep deprivation as he could not sleep in peace.  She witnessed him fighting in his sleep, with his arms flinging wildly and making terrifying sounds.  She witnessed his nightmares during which he wrestled to try to wake himself up.  She indicated that his nightmares were constant, and once awake, his heart would race, his pulse rate would be rapid and his breathing was heavy.  See appellant's August 2016 statement.

In addition, the appellant obtained an April 2012 statement from Dr. G.E., MD who indicated that beginning on February 15, 2012, the Veteran was admitted to Houston Hospice care with a diagnosis of CHF.  Co-morbidities at that time included primary pulmonary hypertension, chronic passive congestive liver, and renal failure.  

Thus, another outside medical opinion was requested in November 2016.  In February 2017, the Board obtained an outside medical opinion from Dr. C.D., who indicated a review of the Veteran's claims file, and opined, in pertinent part, as follows:  

	a)	It is as least as likely as not that the Veteran's hypertension, which was present during service and upon discharge, is related to his death causing congestive heart failure (CHF) and valvular heart disease.  Hypertension is one of the strongest risk predictors for CHF, either systolic or diastolic, as well as exacerbation of valvular heart disease.  

Dr. C.D. opined that the Veteran's hypertension was less likely as not related to primary pulmonary hypertension, as the latter is an idiopathic condition and is not causally related to systemic hypertension.  Additionally, Dr. C.D. found that the Veteran's renal failure and congested liver, as likely as not, contributed to the Veteran's cause of death from heart failure, as those organs are directly affected by end-stage CHF.  However, Dr. C.D. was unable to render an opinion as to whether the Veteran had any renal or liver dysfunction during service given that no such objective findings were indicated in the service records.  

Significantly, however, Dr. C.D also opined as follows:

	(d)  It is as least as likely as not that the Veteran's service-connected PTSD contributed substantially to his death from cardiac causes.  In addition to the psychological and psychiatric manifestations of PTSD, the condition is strongly associated with endothelial dysfunction, exacerbation of existing hypertension, and precipitation of acute cardiovascular events.  

Regarding the Veteran's heart condition, Dr. C.D. noted that while the Veteran did not have obstructive coronary artery disease, the presence of non-obstructive coronary artery disease is strongly associated with cardiac dysfunction at a microvascular level (e.g., not severe obstructive coronary artery disease) which can lead to both systolic and diastolic heart failure.  Dr. C.D. further stated, "In this context, I believe it is as least as likely as not that the Veteran's nonobstructive coronary artery disease, which may be attributable to Agent Orange Exposure, is associated with his CHF and ultimately his death."  

In summary, the most probative evidence for and against service connection for the cause of the Veteran's death is in equipoise; that is, the evidence demonstrating that the Veteran's PTSD substantially contributed to the Veteran's death by aggravating his cardiac conditions is equally weighted against the evidence suggesting that such a conclusion would be speculative at best.  Similarly, the evidence demonstrating that the Veteran's non-obstructive coronary artery disease is associated with the Veteran's death-causing CHF is equally weighted against the evidence indicating that the Veteran's non-obstructive coronary artery disease neither caused nor contributed to the death-causing CHF.  The evidence in support of the claim includes the appellant's lay statements as to the severity of the Veteran's PTSD prior to his death, the opinion of Dr. C.D. and the statements from the Veteran's private cardiologist.  Weighing against the claim is the opinion of Dr. A.R, which, while comprehensive in scope, was likely based on an incomplete record, and without adequate knowledge of the severe nature of the Veteran's PTSD.  

Therefore, resolving reasonable doubt in the appellant's favor, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD was a contributory cause of death, one which contributed substantially and materially to cause death and/or aided or lent assistance to the production of death.  Therefore service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


